Case 1:19-cv-25305-DPG Document 1 Entered on FLSD Docket 12/27/2019 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION


  ROBERTO RAMIREZ-MALAGON, and others
  similarly- situated,

              Plaintiff,                               CASE NO.:

  v.

  RICKY BAKERY II, INC., a Florida
  corporation, and RICHARD ALVAREZ-
  GUERRA RIVERA, an individual,

            Defendants.
  ______________________________________/

                                             COMPLAINT

         Plaintiff, ROBERTO RAMIREZ-MALAGON (“Plaintiff” or “Ramirez”), by and through

 undersigned counsel, hereby sues Defendants, RICKY BAKERY II, INC. (“Ricky Bakery”), a

 Florida corporation, and RICHARD ALVAREZ-GUERRA RIVERA (“Alvarez”), an individual

 (collectively “Defendants”), and alleges:

                                 JURISDICTION AND PARTIES

         1.      This is an action to recover unpaid overtime. This Court has jurisdiction pursuant

 to the Fair Labor Standards Act, 29 U.S.C. §§ 201-219 (§ 216 for jurisdictional placement) (the

 “FLSA”).

         2.      Venue is proper in the Southern District of Florida because all the facts giving rise

 to this cause of action took in place in Miami-Dade County, Florida.

         3.      Plaintiff Ramirez is a resident of Miami-Dade County, Florida, within the

 jurisdiction of this Court.


                                                 -1-
Case 1:19-cv-25305-DPG Document 1 Entered on FLSD Docket 12/27/2019 Page 2 of 6




        4.      Defendant Ricky Bakery is a Florida corporation, which at all times material hereto,

 was doing business within the jurisdiction of the District Court for the Southern District of Florida,

 where Plaintiff was employed, and at all times material hereto was and is engaged in interstate

 commerce.

        5.      Defendant Alvarez is a resident of Miami-Dade County, Florida. Alvarez was or

 now is an owner/officer and/or director of Ricky Bakery. Alvarez, is an “employer,” as defined in

 29 U.S.C. § 203(d), as he has operational control over Ricky Bakery and is directly involved in

 decisions affecting employee compensation and hours worked by employees, such as Plaintiff.

 Moreover, he controlled the purse strings for Ricky Bakery and had operational control.

        6.      Jurisdiction is conferred on this Court by Title 28 U.S.C. § 1337 and by Title 29

 U.S.C. § 216(b). Defendants, at all times pertinent to this Complaint, were engaged in interstate

 commerce. At all times pertinent to this Complaint, Defendants operated as an organization which

 sells and/or markets its services and/or goods and/or materials to customers throughout the United

 States and also provides its services for goods sold and transported across state lines of numerous

 other states, and Defendants obtain and solicit funds from non-Florida sources, accept funds from

 non-Florida sources, use telephonic transmissions going over state lines to do its business, transmit

 funds outside the State of Florida, and otherwise regularly engage in interstate commerce,

 particularly with respect to its employees. Upon information and belief, the annual gross revenue

 of Defendants was at all times material hereto in excess of $500,000.00 per annum, and/or Plaintiff,

 by virtue of working in interstate commerce, otherwise satisfies the FLSA’s requirements.

        7.      By reason of the foregoing, Defendants have, during all times hereafter mentioned,

 maintained an enterprise engaged in commerce or in the production of goods for commerce as




                                                  -2-
Case 1:19-cv-25305-DPG Document 1 Entered on FLSD Docket 12/27/2019 Page 3 of 6




 defined in §§ 3(r) and 3(s) of the FLSA, 29 U.S.C. §§ 203(r) and 203(s) and/or Plaintiff was within

 interstate commerce.

        8.      All conditions precedent to the bringing of this action or same have been waived or

 excused.

        9.      Plaintiff has retained the law offices of the undersigned attorney to represent him

 in this action and is obligated to pay a reasonable attorney’s fee.

                                         COUNT I
                                 UNPAID OVERTIME WAGES 1

        10.     Ramirez re-alleges and re-avers paragraphs 1 through 9 as fully set forth herein.

        11.     Defendants employed Ramirez from approximately June 2019 through December

 9, 2019.

        12.     Approximately between June 2019 through September 2019, Ramirez was paid

 $9.00 per hour.

        13.     During the time period approximately between June 2019 through September 2019,

 Ramirez did not work overtime.

        14.     Approximately between September 1, 2019 through December 9, 2019, Ramirez

 was paid $9.00 per hour.




  1
    Plaintiff’s damages are calculated as a matter of inference. See Anderson v. Mt. Clemens
  Pottery Co., 328 U.S. 680, 687-88, 66 S.Ct. 1187, 1192-93 (1946). Plaintiff reserves the right
  to modify his calculations after discovery is taken and payroll information is received from
  Defendant. Plaintiff will not be able to accurately calculate his hours week by week until such
  time as when he reviews Defendant’ payroll records and discovery is taken.



                                                  -3-
Case 1:19-cv-25305-DPG Document 1 Entered on FLSD Docket 12/27/2019 Page 4 of 6




        15.     During the time period approximately between September 1, 2019 through October

 15, 2019, Ramirez routinely worked in excess of forty (40) hours per week. Specifically, Ramirez

 worked upwards of sixty-five (65) hours per week.

        16.      During the time period approximately between September 1, 2019 through October

 15, 2019, Ramirez was not paid overtime for the hours worked in excess of forty (40) hours per

 week, as required by the Fair Labor Standards Act. The failure to pay these overtime hours resulted

 in an overtime violation.

        17.     During the time period approximately between October 15, 2019 through

 December 9, 2019, Ramirez’s salary was capped at $500.00 per week. For instance, if Ramirez

 earned less than $500.00 in the week, he would only be paid the amount earned ($9.00 x # hours).

 However, if Ramirez earned more than $500.00 in the week, then Ramirez would only be paid

 $500.00.

        18.     During the time period approximately between October 15, 2019 through

 December 9, 2019, Ramirez routinely worked in excess of forty (40) hours per week. Specifically,

 Ramirez worked upwards of sixty-five (65) hours per week.

        19.     During the time period approximately between October 15, 2019 through

 December 9, 2019, Ramirez was not paid overtime for the hours worked in excess of forty (40)

 hours per week, as required by the Fair Labor Standards Act. The failure to pay these overtime

 hours resulted in an overtime violation.

        20.     Defendants remain owing Plaintiff these overtime wages as set forth above.

 Plaintiff is entitled to recover double damages.

        21.     At all times material hereto, Defendants failed to comply with Title 29 U.S.C. §

 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Plaintiff performed services and worked



                                                    -4-
Case 1:19-cv-25305-DPG Document 1 Entered on FLSD Docket 12/27/2019 Page 5 of 6




 in excess of the maximum hours provided by the FLSA, but no provision was made by Defendants

 to properly pay him at the rate of time-and-a-half for all hours worked in excess of forty (40) per

 workweek as provided in the FLSA.

        22.     Defendants intentionally failed to pay Plaintiff overtime wages and/or showed

 reckless disregard of the provisions of the FLSA concerning the payment of overtime wages, as

 required by the Fair Labor Standards Act. Defendants failed to keep accurate time records in order

 to hide overtime violations. Defendants also failed to keep payroll records in order to hide the

 overtime violations. Defendants had knowledge of Plaintiff’s work schedule and the amount of

 hours Plaintiff worked in excess of forty per week. Plaintiff complained about the lack of overtime

 pay and Defendants knew or should have known of the work performed by the Plaintiff and of its

 obligation to pay overtime wages to Plaintiff.

        WHEREFORE, Plaintiff requests compensatory and liquidated damages and reasonable

 attorney’s fees and costs from Ricky Bakery, jointly and severally with Alvarez, pursuant to the

 Fair Labor Standards Act as cited above, to be proven at the time of trial for overtime owing from

 Plaintiff’s entire employment period with Ricky Bakery and Alvarez, jointly and severally, or as

 much as allowed by the Fair Labor Standards Act, whichever is greater, along with court costs. In

 the event that Plaintiff does not recover liquidated damages, then Plaintiff will seek an award of

 prejudgment interest for the unpaid overtime, and any and all other relief which this Court deems

 reasonable under the circumstances.

                                 COUNT II
         INDIVIDUAL LIABILITY OF RICHARD ALVAREZ-GUERRA RIVERA

        23.     Ramirez adopts and re-alleges paragraphs 1 through 22 as it fully sets forth herein.

        24.     The individual Defendant, Alvarez, is an FLSA employer, as defined in 29 U.S.C.

 § 203(d), as he had operational control over Ricky Bakery and additionally was directly involved


                                                  -5-
Case 1:19-cv-25305-DPG Document 1 Entered on FLSD Docket 12/27/2019 Page 6 of 6




 in decisions affecting employee compensation and hours worked by employees, such as Plaintiff.

 Alvarez also controlled the purse strings of Ricky Bakery.

        25.     As an FLSA employer, Alvarez is jointly and severally liable to Plaintiff, together

 with Ricky Bakery.

        WHEREFORE, Plaintiff requests compensatory and liquidated damages and reasonable

 attorney’s fees and costs from Alvarez, jointly and severally with Ricky Bakery, pursuant to the

 Fair Labor Standards Act as cited above, to be proven at the time of trial for overtime owing from

 Plaintiff’s entire employment period, or as much as allowed by the Fair Labor Standards Act,

 whichever is greater, along with court costs. In the event that Plaintiff does not recover liquidated

 damages, then Plaintiff will seek an award of prejudgment interest for the unpaid overtime, and

 any and all other relief which this Court deems reasonable under the circumstances.

                                           JURY DEMAND
       Plaintiff demands trial by jury of all issues triable as of right by jury


                                                 Respectfully Submitted,

                                                 LAW OFFICES OF CHRISTOPHER F.
                                                 ZACARIAS, P.A.
                                                 Counsel for Plaintiff
                                                 5757 Blue Lagoon Drive, Suite 230
                                                 Miami, Florida 33126
                                                 Tel.: (305) 403-2000
                                                 Fax: (305) 459-3964

                                                 By: /s/ Christopher F. Zacarias
                                                         Christopher F. Zacarias, Esq.
                                                         Florida Bar No. 85609
                                                         czacarias@zacariaslaw.com
                                                         pleadings@zacariaslaw.com
                                                         Rosendo A. Forns, Esq.
                                                         Florida Bar No. 125391
                                                         rosendo@zacariaslaw.com




                                                   -6-
